Citation Nr: 1211252	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-33 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.

2.  Entitlement to service connection for fibromyalgia, including as secondary to the service-connected diabetes.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety and depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 19, 1970 to February 15, 1974 and from March 8, 1974 to March 7, 1977.  He had additional service from March 8, 1977 to November 19, 1979, but was discharged under other than honorable conditions and therefore is ineligible for VA benefits for that last period of service. 

This appeal to the Board of Veterans' Appeals (Board) is from September 2006 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing the RO in August 2009 before a local Decision Review Officer (DRO).  He and his ex-wife also testified at a videoconference hearing in April 2010 before the undersigned Veterans Law Judge of the Board.  During the hearing he submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  38 C.F.R. §§ 20.800, 20.1304 (2011).  And as also alluded to during the hearing and confirmed by written statements in March and April 2010, the Veteran withdrew his additional claims for service connection for tinnitus and ratings higher than 20 percent for the peripheral neuropathy affecting his left and right lower extremities.  38 C.F.R. § 20.204.  So those claims are no longer at issue.

In June 2010, the Board remanded the remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  In particular, this additional development was to obtain Social Security Administration (SSA) records.  Pursuant to this remand directive, the AMC requested and obtained these records later in June 2010.  The AMC also had the Veteran undergo VA compensation examinations in November 2011 for an opinion concerning whether he has PTSD as a result of his military service, including as determined by the then recent revisions to 38 C.F.R. § 3.304(f)(3), and to reassess the severity of his Type II Diabetes Mellitus and its complications.  The AMC since has issued a supplemental statement of the case (SSOC) in November 2011 continuing to deny the claims, so they are again before the Board.

Th record contains both VA and private medical opinions indicating the Veteran is unable to perform even sedentary work.  In statements dated in December 2007 and January 2008, a private physician indicated the service-connected Type II Diabetes Mellitus played a significant role in the Veteran's inability to do even sedentary work.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being decided, the appropriate disposition is to remand the TDIU claim.

It must be determined whether the Veteran is unemployable and, therefore, entitled to a TDIU.  This unemployability determination must be based solely on disabilities that are service connected and without regards to his advancing age, but must take into account his level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19 (2011).

The Veteran has been receiving disability benefits from the SSA apparently since at least 2008.  And, as already mentioned, this was the reason the Board previously remanded this case in June 2010, to obtain this other Federal agency's records, which as mentioned the AMC did pursuant to this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives as a matter of law, and that the Board itself commits error in failing to ensure this compliance).  A more definitive medical opinion is still needed, however, before deciding this additional TDIU claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  So the Board is remanding this derivative TDIU claim, as well as the claim for a higher rating for the underlying disability, the Type II Diabetes Mellitus.  The Board also is remanding the claims for service connection for fibromyalgia and an acquired psychiatric disorder because they, too, require still further development.


REMAND

Psychiatric Disability, including PTSD, Anxiety and Depression

The Veteran served honorably on active duty in the military from 1970 to 1977, so before VA adopted the PTSD nomenclature in 1980 or thereabouts.  Obviously then, there was no diagnosis of PTSD during his service that would invoke consideration of 38 C.F.R. § 3.304(f)(1).  Still, his service treatment records (STRs) concerning this initial period of service are completely unremarkable for any complaints of, treatment for, or a diagnosis of a psychiatric disorder of any kind - including especially a stress-related mental illness.  Indeed, to the contrary, a January 1974 military physical examination noted a normal psychiatric evaluation.


The additional service the Veteran had from March 8, 1977 to November 19, 1979, however, was far more problematic and resulted in his eventual discharge under other than honorable conditions.  He therefore is ineligible for VA benefits for this additional period of service.  However, records from this additional period of service, from October 1978, show he received treatment for acute psychosis that was associated with heroin abuse.  Borderline personality disorder also was diagnosed.  In November 1978, it was noted that he was taking Elavil for a depressive disorder.  In January 1979, he was court martialed and resultantly confined to 2 years of hard labor for the sale and possession of heroin.

After that dishonorable service and eventual discharge in November 1979, there are no further psychiatric records until the Veteran submitted a March 2006 VA psychiatric note listing diagnoses of PTSD, depressive disorder, alcohol dependence, and occasional marijuana use.  Since then, variously diagnosed psychiatric disorders have been reported - including major depression disorder (March 2007), affective disorder (August 2006), anxiety-related disorders including panic attacks with agoraphobia (November 2006), and adjustment anxiety (August 2006 and March 2007).  In January 2007, in listing the then current diagnoses, a VA examiner indicated the Veteran had depression secondary to his disabilities - including his service-connected Type II Diabetes Mellitus.  He had a VA compensation examination in February 2008 and, based on his reported stressors, PTSD was diagnosed.  That VA examiner also concluded the Veteran's depression was secondary to his PTSD.

The applicable rating criteria for service connection for PTSD found at 38 C.F.R. § 3.304(f) initially were amended on June 18, 1999, and made retroactively effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).


Under these revised regulations, service connection for PTSD requires:  (i) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) medical evidence establishing a link or nexus between current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court concluded that "under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of predisposition toward development of that condition."  Id., at 141 (incorporating the "eggshell plaintiff" rule to service-connection awards).  The Court in Cohen took judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  In the process, the Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.  Moreover, according to the holdings in Cohen, a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria - both in terms of the adequacy and sufficiency of the stressors claimed.

Generally speaking, however, the question of whether a claimed stressor occurred as alleged is a factual, not medical, determination, so for VA adjudicators to decide, not VA compensation or other medical examiners.

Under the previous regulations, if the claimed stressor was related to combat, service department evidence that the Veteran had engaged in combat or that he was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation would be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

Under the amended regulations, the reference to combat citations was removed.  See the current version of 38 C.F.R. § 3.304(f)(2).  Nonetheless, if the "claimed stressor [was] not combat related, a Veteran's lay testimony regarding 
in-service stressors [was] insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).

VA since, however, has created additional exceptions to the type and amount of evidence needed to establish the occurrence of a stressor in service, such as, as already alluded to, when there is a diagnosis of PTSD during service (38 C.F.R. § 3.304(f)(1)), but also for incidents in service involving "fear of hostile military or terrorist activity" (38 C.F.R. § 3.304(f)(3)), when the Veteran was a prisoner of war (POW) (38 C.F.R. § 3.304(f)(4)), or when his claim is predicated on personal or sexual assault (38 C.F.R. § 3.304(f)(5)).

Here, though, while the record contains the required diagnoses of PTSD, the RO determined these diagnoses were based on unverified stressors since there is no evidence corroborating the occurrence of these claimed events and insufficient indication, for example, of combat service so as to in turn not require this independent verification.  To try and independently verify these claimed events, the RO sent the Veteran PTSD questionnaires requesting that he provide specific details of his stressors.  The RO also requested verification of his stressors from the Center for Unit Records Research (CURR).  But a September 2008 report indicates the U. S. Army and Joint Services Records Research Center (JSRRC), which was formerly the CURR, was unable to verify his alleged stressors.  So although PTSD was diagnosed, there was no underlying stressor supporting this diagnosis.

While this claim was recently on remand, however, the AMC had the Veteran undergo another VA compensation examination in November 2011 for additional comment on whether he has PTSD as a result of his military service, including especially as determined by the most recent revisions to 38 C.F.R. § 3.304(f)(3) that had taken effect as of July 13, 2010, so during the pendency of this appeal.  This most recent revision by VA had amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

Because of this most recent change, if a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id., at 39852.


VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See also 38 C.F.R. § 3.114. VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under this amended version of 38 C.F.R. § 3.304(f)(3) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, POW status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions in 38 C.F.R. § 3.304, subparts (f)(2), (f)(4) and (f)(5), respectively.  These amendments to subpart (f)(3) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the DSM-IV.

The VA psychologist that examined the Veteran in November 2011, in light of this recent amendment to subpart (f)(3), concluded he "does not appear to have PTSD."  In discussing the underlying medical rationale for this unfavorable conclusion, this evaluating psychologist cited several examples in the records she had reviewed in the claims files (c-files), including concerning the Veteran's service in the military, where his allegations regarding what had and had not supposedly occurred were clearly contradicted, in turn raising serious doubts about and calling into question the credibility or veracity of his allegations concerning important events in his lifetime.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  She also hinted that he was exaggerating or feigning the extent and severity of his symptoms to try and manipulate her opinion in his favor, and she pointed to her personal observations that bore this out, such as his behavior during and immediately prior to her interview of him.  As well, she pointed out that he did not exhibit the type of behavior, according to the DSM-IV criteria, which would be suggestive of PTSD.  She therefore determined this diagnosis was unwarranted.

Because, however, the Veteran has received other psychiatric diagnoses as well, besides PTSD, namely, of depression and anxiety, this November 2011 VA compensation examiner also needs to comment on the etiology of these other diagnoses, but especially in terms of their possible relationship with the Veteran's military service (that is, his qualifying versus disqualifying service).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.



The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  The November 2011 VA compensation examiner invited VA to request additional information, including additional examinations, if necessary to complete VA's review of the Veteran's application.

Fibromyalgia

The Veteran claims that he has fibromyalgia secondary to his service-connected Type II Diabetes Mellitus.  He was provided a VA compensation examination in March 2007 for a medical opinion concerning whether his fibromyalgia is secondary to his service-connected Type II Diabetes Mellitus.  The surgical resident tasked to provide this medical opinion commented that he was unaware of any medical literature linking diabetes mellitus to fibromyalgia.  However, although this commenting examiner indicated the Veteran's service-connected diabetes mellitus did not cause his fibromyalgia, see 38 C.F.R. § 3.310(a), there also needs to be medical comment on whether the service-connected diabetes mellitus instead has aggravated the fibromyalgia, which is an alternative basis of establishing entitlement to secondary service connection.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a 
service-connected condition, he shall be compensated for the degree of disability, albeit only that degree, over and above the degree of disability existing prior to the aggravation).  Therefore, medical opinion is needed concerning this other possibility.


Type II Diabetes Mellitus and TDIU

The Veteran does not believe his current 20 percent rating sufficiently compensates him for the severity of his Type II Diabetes Mellitus, hence, the reason he is requesting a higher rating for this disability.  He alleges that his activities are regulated and that strenuous activity is precluded.

A 20 percent rating is assigned if the diabetes requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet.  A higher 40 percent rating is assigned if there are requirements of insulin, restricted diet, and regulation of activities.  Whereas a 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.

The VA outpatient records confirm the Veteran is using insulin to treat his Type II Diabetes Mellitus, and that his diet is restricted.  VA examinations were performed in March 2007 and November 2011, specifically for the purpose of assessing the severity of his diabetes in relation to the applicable rating criteria.  But while the evidence demonstrates he requires a restricted diet and insulin, it is unclear whether he requires any regulation of his activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).  And there is conflicting medical evidence on this determinative issue.

The VA March 2007 and November 2011 VA compensation examiners responded "no" to this question of whether the Veteran's activities needed to be regulated on account of his Type II Diabetes Mellitus.  Whereas another VA examiner in August 2007 indicated the Veteran is unable to perform even sedentary work, so even work that is not physically demanding or exertional.  Further, a private physician, L.W.H., in December 2007 and again in July 2008, agreed that the Veteran was unable to perform even sedentary work specifically due to his Type II Diabetes Mellitus.  This implies that his activities have to be regulated.  This difference of opinions needs to be addressed and reconciled, especially in light of the fact that his VA outpatient and treatment reports that pertain to his diabetes mellitus do not contain any instructions regarding the regulation of his activities.

Dr. L.W.H.'s clinical records also need to be obtained, as none of them are currently in the claims file.  38 C.F.R. § 3.159(c)(1).

A medical opinion also is needed concerning whether the Veteran is unemployable on account of his service-connected disabilities, as he alleged during his hearing and as suggested by the medical opinions mentioned intimating that even sedentary work is precluded and by his receipt of SSA disability benefits.  Service connection is presently in effect for Type II Diabetes Mellitus, rated as 20-percent disabling; but also for associated peripheral neuropathy of the right upper extremity, rated as 30-percent disabling; for associated peripheral neuropathy of the left upper extremity, rated as 20-percent disabling; for associated peripheral neuropathy of the right lower extremity, also rated as 20-percent disabling; for associated peripheral neuropathy of the left lower extremity, also rated as 20-percent disabling; for Osgood Schlatter's disease of the left knee, rated as 10-percent disabling; for Osgood Schlatter's disease of the right knee, also rated as 10-percent disabling; and for an additional complication of the diabetes, namely, erectile dysfunction, rated as 0-disabling, i.e., noncompensable.  He has had a combined rating of 80 percent, when considering the bilateral factor, effectively since August 31, 2009.  See 38 C.F.R. § 4.25.  And because of his erectile dysfunction, he also has been receiving special monthly compensation (SMC) on account of loss of use of a creative organ effectively since October 7, 2005.


A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

So at this point in the appeal process, the Veteran does not satisfy these threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU because he does not have at least one service-connected disability rated as at least 40-percent disabling (his highest rated disability, instead, is at 30 percent), in turn necessitating that he instead avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis.  Therefore, at this point, he can only receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), rather than schedular basis under 38 C.F.R. § 4.16(a).  But there remains this possibility, nonetheless.

In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

The RO/AMC has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC, especially since a medical opinion is needed to determine whether the Veteran is, in fact, unemployable on account of his service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is precluded from assigning a TDIU on an extra-schedular basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  So if the medical opinion obtained indicates the Veteran is unemployable on account of his service-connected disabilities, this case then will have to be referred for this special consideration under 38 C.F.R. § 4.16(b) even if he still does not have sufficient ratings under 38 C.F.R. § 4.16(a) to qualify for this benefit.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his fibromyalgia, Type II Diabetes Mellitus, and psychiatric disabilities - regardless of the specific diagnosis.  If he has, and the records are not already in the file, then obtain them with his cooperation and any necessary authorization.  This should include, but is not limited to, Dr. L.W.H.'s clinical records.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any additionally identified records, forward the claims files to the VA compensation examiners that performed the still recent November 2011 mental status and diabetes examinations of the Veteran for supplemental comments (addenda).

(i) Specifically, although the November 2011 evaluating psychologist concluded the Veteran does not have PTSD, she needs to additionally indicate the likelihood (very likely, as likely as not, or unlikely) that any of his several other mental disorder diagnoses are related or attributable to his military service.  As points of reference, these numerous other diagnoses include major depressive disorder (including in March 2007), alcohol dependence, marijuana use, affective disorder (August 2006), 
anxiety-related disorders including panic attacks with agoraphobia (November 2006), and adjustment anxiety (August 2006 and March 2007).  Also, in January 2007, in listing the then current diagnoses, a VA examiner indicated the Veteran had depression secondary to his disabilities - including his service-connected Type II Diabetes Mellitus.  He also had a VA compensation examination in February 2008 and, based on his reported stressors, PTSD was diagnosed, and that VA examiner additionally concluded the Veteran's depression was secondary to his PTSD.

So the November 2011 VA examiner should try and reconcile these several prior diagnoses and, even if she still does not believe the Veteran has PTSD, must additionally comment on the etiology of these other diagnoses, both in terms of whether they are directly or presumptively related to the Veteran's military service or, instead, secondarily related as proximately due to, the result of, or chronically aggravated by a 
service-connected disability.


The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

(ii) Regarding the Type II Diabetes Mellitus and fibromyalgia, have the November 2011 VA examiner first comment on whether the service-connected Type II Diabetes Mellitus, even if not causing, has alternatively aggravated the Veteran's fibromyalgia.*

*Aggravation is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.

If the examiner determines there has been aggravation, to the extent possible, he should try and determine the extent of this aggravation by comparing the baseline of the fibromyalgia versus the amount and extent the Veteran now has.

Secondly, in regards to the claim for a higher rating for the Type II Diabetes Mellitus, this examiner should also comment on whether the Veteran has to regulate his activities.  In so commenting, the examiner should consider the private physician's comments in December 2007 and January 2008 to the effect that the Veteran is incapable of performing even sedentary work as a result of his Type II Diabetes Mellitus.

3.  Still additional medical comment is needed concerning whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his level of education, prior work experience and training, etc.

As it presently stands, his service-connected disabilities are:  Type II Diabetes Mellitus, rated as 20-percent disabling; but also associated peripheral neuropathy of the right upper extremity, rated as 30-percent disabling; associated peripheral neuropathy of the left upper extremity, rated as 20-percent disabling; associated peripheral neuropathy of the right lower extremity, also rated as 20-percent disabling; associated peripheral neuropathy of the left lower extremity, also rated as 20-percent disabling; Osgood Schlatter's disease of the left knee, rated as 10-percent disabling; Osgood Schlatter's disease of the right knee, also rated as 10-percent disabling; and an additional complication of the diabetes, namely, erectile dysfunction, rated as 
0-disabling, i.e., noncompensable.  He has had a combined rating of 80 percent, when considering the bilateral factor, effectively since August 31, 2009.  See 38 C.F.R. § 4.25.  And because of his erectile dysfunction, he also has been receiving SMC on account of loss of use of a creative organ effectively since October 7, 2005.

If the November 2011 VA compensation examiners are no longer available to comment, it may be necessary to have the Veteran reexamined, including in relation for example to his bilateral knee disability, but this is left to the designee's discretion as to whether additional examination is needed to make these remaining determinations.

Whoever is designated to provide these additional comments must discuss the rational of their opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the files.  To facilitate providing this additional comment, it is imperative the designated examiners review the claims files for the relevant medical and other history.  This review also includes considering this remand. 

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this additional VA examination, without good cause, may have detrimental consequences on his pending claims.  38 C.F.R. § 3.655.

4.  Then adjudicate these claims in light of the additional evidence, including the derivative TDIU claim.  When considering this derivative TDIU claim, also determine whether this claim should be referred for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


